- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2016. [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8862 First Hartford Corporation (Exact name of registrant as specified in its charter) Maine 01-0185800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 149 Colonial Road, Manchester, CT 06042 (Address of principal executive offices) (Zip Code) (860) 646-6555 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. 2,377,565 as of September 30, 2016 1 FIRST HARTFORD CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – July 31, 2016 and April 30, 2016 3 - 4 Condensed Consolidated Statements of Income for the Three Months Ended July 31, 2016 and 2015 5 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended July 31, 2016 and 2015 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended July 31, 2016 and 2015 7 – 8 Notes to Condensed Consolidated Financial Statements 9 - 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 - 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibits 23 - 25 2 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS July 31, 2016 April 30, 2016 Real estate and equipment: Developed properties and property under construction (including $75,276,338 in July and $74,693,823 in April for VIEs) $221,722,469 $228,733,956 Equipment and tenant improvements (including $2,459,670 in July and $2,425,896 in April for VIEs) 3,815,339 3,763,420 225,537,808 232,497,376 Less accumulated depreciation and amortization (including $14,348,788 in July and $13,827,009 in April for VIEs) 43,963,647 42,654,076 181,574,161 189,843,300 Property held for sale 17,494,174 15,422,312 Cash and cash equivalents (including $1,560,566 in July and $1,507,163 in April for VIEs) 5,570,694 5,982,506 Cash and cash equivalents – restricted (including $406,029 in July and $406,749 in April for VIEs) 1,701,828 2,070,963 Marketable securities (including $1,470,491 in July and $1,601,795 in April for VIEs) 1,470,491 1,601,795 Accounts and notes receivable, less allowance for doubtful accounts of $803,228 as of July 31, 2016 and $769,961 as of April 30, 2016 (including $135,674 in July and $27,651 in April for VIEs) 4,075,527 3,959,574 Other receivables 4,648,743 5,956,103 Deposits and escrow accounts (including $11,589,249 in July and $4,137,450 in April for VIEs) 16,331,039 9,937,588 Prepaid expenses (including $570,053 in July and $306,547 in April for VIEs) 1,854,367 1,438,759 Deferred expenses (including $179,918 in July and $184,722 in April for VIEs) 4,326,557 2,952,630 Investments in affiliates 100 100 Due from related parties and affiliates 663,139 159,954 Deferred tax asset 1,624,957 2,130,776 Total assets $241,335,777 $241,456,360 See accompanying notes. 3 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Unaudited) LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) July 31, 2016 April 30, 2016 Liabilities: Mortgages and notes payable: Construction loans payable $62,431,205 $68,031,502 Mortgages payable (including $65,323,022 in July and $56,580,047 in April for VIEs) 155,988,500 149,119,630 Notes payable (including $1,704,697 in July and $1,704,697 in April for VIEs) 1,744,697 1,744,697 Lines of credit 3,027,091 2,652,091 Less: Deferred debt issuance costs, net (including $1,624,234 in July and $1,151,746 in April for VIEs) (2,294,616) (1,837,083) 220,896,877 219,710,837 Accounts payable (including $1,028,122 in July and $961,884 in April for VIEs) 3,859,732 3,701,702 Other payables 5,946,741 8,843,015 Accrued liabilities (including $3,262,098 in July and $3,254,953 in April for VIEs) 5,840,799 6,124,930 Derivative liability 5,486,378 4,693,209 Deferred income (including $232,916 in July and $254,576 in April for VIEs) 1,260,705 677,694 Other liabilities 1,567,235 1,654,361 Due to related parties and affiliates (including $434,486 in July and $430,269 in April for VIEs) 606,338 602,121 245,464,805 246,007,869 Shareholders’ Equity (Deficiency): First Hartford Corporation: Preferred stock, $1 par value; $.50 cumulative and convertible; authorized 4,000,000 shares; no shares issued and outstanding -0- -0- Common stock, $1 par value; authorized 6,000,000 shares; issued 3,273,609 and 3,298,609 shares and outstanding 2,377,565 and 2,404,590 shares as of July 31, 2016 and April 30, 2016 3,273,609 3,298,609 Capital in excess of par 5,148,928 5,198,928 Accumulated deficit (7,773,641) (8,600,495) Accumulated other comprehensive income -0- -0- Treasury stock, at cost, 896,044 and 894,019 shares as of July 31, 2016 and April 30, 2016 (4,989,384) (4,984,416) Total First Hartford Corporation (4,340,488) (5,087,374) Noncontrolling interests 211,460 535,865 Total shareholders’ equity (deficiency) (4,129,028) (4,551,509) Total liabilities and shareholders’ equity (deficiency) $241,335,777 $241,456,360 See accompanying notes. 4 FIRST HARTFORD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended July 31, 2016 July 31, 2015 Operating revenues: Rental income $8,066,447 $7,418,559 Service income 1,228,605 1,632,036 Sales of real estate 12,210,051 1,104,160 Other revenues 993,554 894,674 22,498,657 11,049,429 Operating costs and expenses: Rental expenses 5,099,712 5,052,987 Service expenses 1,193,326 1,426,594 Cost of real estate sales 9,623,667 936,212 Selling, general and administrative expenses 1,843,825 1,915,531 17,760,530 9,331,324 Income from operations 4,738,127 1,718,105 Non-operating income (expense): Interest expense (2,589,494) (2,395,977) Gain on voluntary foreclosure -0- 2,649,850 Other income 21,460 106,705 Gain (loss) on derivatives (non-cash) (793,169) 441,139 Equity in earnings of unconsolidated subsidiaries 177,126 162,422 (3,184,077) 964,139 Income before income taxes 1,554,050 2,682,244 Income tax expense 811,647 39,885 Consolidated net income 742,403 2,642,359 Net (income) loss attributable to noncontrolling interests 84,451 (242,963) Net income attributable to First Hartford Corporation $826,854 $2,399,396 Net income per share – basic $0.35 $1.00 Net income per share – diluted $0.35 $1.00 Shares used in basic per share computation 2,391,078 2,409,840 Shares used in diluted per share computation 2,391,078 2,409,840 See accompanying notes. 5 FIRST HARTFORD CORPORATION AND SUBSIDIARIES
